TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-12-00058-CV

Texas Department of Motor Vehicles, Motor Vehicle Division, Appellant

v.

Kubota Tractor Corporation, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
NO. D-1-GN-10-004496, HONORABLE TIM SULAK, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Counsel for appellant Texas Department of Motor Vehicles, Motor Vehicle Division
and counsel for appellee Kubota Tractor Corporation have filed a "Joint Motion to Vacate Final
Judgment and to Dismiss" this appeal in accordance with the parties' settlement agreement.
	We grant the motion in part, vacate the judgment without reference to the merits, and
remand to the trial court for rendition of judgment in accordance with the parties' settlement
agreement.  See Tex. R. App. P. 42.1(a)(2)(B).

  
 Jeff Rose, Justice
Before Chief Justice Jones, Justices Pemberton and Rose
Vacated and Remanded on Joint Motion
Filed:   May 17, 2012